DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art (Deymier, P.A. & Runge, K. & Swinteck, Nichlas & Muralidharan, K.. (2014). Rotational modes in a phononic crystal with fermion-like behavior. Journal of Applied Physics. 115. 163510-163510. 10.1063/1.4872142) teaches describing a phononic structure having a fermion-like behavior and supporting elastic waves by a wave function, wherein the wave function has a spinor part (p. 165312-2 – 165312-3) and wherein information could be encoded in the phase of the directions of propagation (p. 163510-9) but does not teach a method for encoding information in a phononic structure by modifying one or more components of the spinor part, wherein modifications of the components of the spinor part act on phase-bits, each phase-bit having a state comprising a superposition of waves propagating in a direction through the photonic structure, wherein the state of the phase-bits is associated with information encoded therein.  Independent claims 7 and 13 contain the same limitations and are allowable for corresponding reasons.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aravantinos-Zafiris, Nikos & Sigalas, Michael & Kafesaki, M. & Economou, E. (2014). Phononic crystals and elastodynamics: Some relevant points. AIP Advances. 4. 10.1063/1.4904406.
Robillard, J.-F & Bou Matar, Olivier & Vasseur, J. & Deymier, P. & Stippinger, M. & Hladky-Hennion, A.C. & Pennec, Y. & Djafari-Rouhani, B.. (2009). Tunable magnetoelastic phononic crystals. Applied Physics Letters. 95. 124104 - 124104. 10.1063/1.3236537.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Examiner, Art Unit 2812